Citation Nr: 0910822	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for bilateral leg 
radiculopathy as secondary to degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to January 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
degenerative disc disease of the lumbar spine and for 
bilateral leg conditions.

In February 2005, the Veteran requested a hearing before a 
Decision Review Officer at the Cleveland RO.  A March 2006 
report of contact from the Veteran's accredited 
representative states that the Veteran wanted to withdraw the 
hearing request.  

The January 2009 informal hearing presentation lists the 
issue on appeal as "[e]ntitlement to service connection for 
intervertebral disc syndrome, including radiculopathy and 
depression as secondary conditions."  The Board notes that 
neither the October 2004 rating decision nor the December 
2004 statement of the case addresses the issue of service 
connection for depression.  Consequently, the issue of 
entitlement to service connection for depression as secondary 
to degenerative disc disease of the lumbar spine is not 
currently before the Board, and this claim is referred to the 
RO for appropriate action.  The Board has clarified the 
remaining issues on appeal by listing entitlement to 
secondary service connection for bilateral leg radiculopathy 
as a separate issue from degenerative disc disease of the 
lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim consists of a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine and a secondary claim of entitlement to service 
connection for bilateral leg radiculopathy.  The Veteran 
essentially contends that he was discharged from service due 
to a back disability that was not found during his July 1961 
entrance examination and for which he has sought treatment 
numerous times over the years following separation.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

In regard to evidence of a current disability, the Veteran 
has submitted a July 2004 VA medical record noting an 
assessment of degenerative disc disease of the lumbar spine.  
It was noted that a tank engine dropped on his back while he 
was in the military, that he was told one of his discs was 
damaged, and that he would probably need surgery.  This 
record also reflects that the Veteran would be scheduled for 
an MRI, but the results of this test are not in the claims 
folder.  Nonetheless, the Board does find sufficient evidence 
of a current disability for the purposes of McLendon.

With respect to evidence of an in-service disability, the 
Board notes that a January 1963 Board of Medical Survey 
report reflects that the Veteran first sought in-service 
treatment in September 1962 with a complaint of low back pain 
after heavy lifting.  It noted that he first had difficulty 
with his back after sustaining a fall in 1960, prior to his 
entrance into service, and that his back had been 
asymptomatic until his August 1961 entry into service.  After 
examining the Veteran, the examiner diagnosed 
spondylolisthesis and found that "the condition existed 
prior to his entering the service....  [T]he disability was 
neither incurred in, nor aggravated by a period of military 
service."    

The Board notes, however, that the Veteran's service 
treatment records reflect he sought treatment in September 
1962 after he complained of recurrent back pain that was not 
responding to heat.  He was provisionally diagnosed with a 
chronic back sprain.  A November 1962 record reflects the 
Veteran presented with low back pain that was not responding 
to treatment.

According to a December 1962 record, the Veteran's back 
examination was normal, as was his neurologic evaluation.  X-
rays revealed spondylolisthesis, which was described as a 
unilateral defect in the pars interarticularis of one side of 
L5-S1, and it was noted that this could account for the 
Veteran's unusual back pain.  It was recommended that the 
Veteran's profile be changed to L-3.  Another record reflects 
that the Veteran again sought treatment for his back in 
December 1962, and that he had multiple visits in January 
1963.  

While the Board of Medical Survey report does conclude that 
the Veteran's spondylolisthesis pre-existed service and was 
not aggravated by service, the Board finds that the presence 
of service treatment records reflecting an in-service back 
injury satisfies the second McLendon requirement.  The Board 
also finds that the low threshold set by the third McLendon 
element is satisfied by the Veteran's own lay testimony as to 
continuity of his back symptomatology since service.  

The July 2004 VA medical record notes that the Veteran worked 
as a construction manager rather than a builder after service 
because of his back.  On his June 2004 claim, the Veteran 
stated that he has been to numerous chiropractors over the 
years since his separation from service.  None of this 
evidence is of record.

The Board finds that there is not sufficient evidence of 
record to decide this claim.  Therefore, a remand is required 
so that VA may attempt to obtain any pertinent medical 
evidence that is not of record and may schedule the Veteran 
for a VA examination.  

Finally, the Board notes that the claim of entitlement to 
service connection for radiculopathy as secondary to 
degenerative disc disease of the lumbar spine is inextricably 
intertwined with the claim being remanded herein, because 
adjudication of this claim may affect the merits and outcome 
of the radiculopathy claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Thus, the Veteran's claim of 
entitlement service connection for degenerative disc disease 
of the lumbar spine must be fully adjudicated and developed 
by the AMC before the Board can render a final decision 
regarding his service connection claim for bilateral leg 
radiculopathy.     

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notification 
required by 38 U.S.C.A. § 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request that the Veteran provide a 
list of the names and addresses of any 
additional doctors and medical care 
facilities that have treated him for the 
disability at issue.  He should be 
provided with release forms and asked that 
a copy be signed and returned for each 
private health care provider identified.  
Obtain records from each health care 
provider the Veteran identifies.  If these 
records cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the Veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.  
 
Regardless of whether the Veteran responds 
to this request, obtain any of the 
Veteran's VA medical records that have not 
been associated with the claims folder.

3.  Arrange for the Veteran to undergo an 
examination to determine whether any 
current disability of the lumbar spine was 
incurred in or aggravated by the Veteran's 
military service.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  

As to any low back disability currently 
found, the examiner should render an 
opinion as to whether it existed prior to 
service and, if so, whether it increased 
in severity during the Veteran's active 
military service beyond the natural 
progression of the disease.  

If any current disability is not found to 
have preexisted service, the examiner 
should also opine as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disability 
had its onset in service, or is otherwise 
related to the Veteran's military service.  
Any opinion expressed must be accompanied 
by a complete rationale.

4.  After the development requested above 
has been completed, readjudicate the 
issues on appeal, including entitlement to 
service connection for bilateral leg 
radiculopathy as secondary to degenerative 
disc disease of the lumbar spine.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an SSOC and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




